DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-17 are pending in the present application.
2.	Claims 1-17 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed on 05/13/2020 and 01/04/2021 have been considered and the references therein are of record.

Claim Objections
4.	Claims 5 and 7-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple-dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

5.	Claim 1 is objected to because of the following informalities:  the claim recites an acronym that is not spelled out in its first use in the claims (i.e., 3pE Ab).  It would be remedial to amend the claim language in claim 1 such that the acronym is clearly defined.  For example, the examiner respectfully suggests “pyroglutamate-3 amyloid-beta peptide (3pE A)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" (i.e., “preferably human 3pE Ab”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The issue is similar to recitation of “for example” or “such as”.  See MPEP § 2173.05(d).

Conclusion
7.	Claims 1-4 are rejected.
8.	Claims 5 and 7-17 are objected to and currently withdrawn from further examination.
9.	Claim 6 is allowed. The prior at does not teach or readily suggest a monoclonal antibody comprising the presently claimed pairs of heavy and light chains (i.e., SEQ ID NOs: 37 and 38; SEQ ID NOs: 39 and 38; SEQ ID NOs: 37 and 52; SEQ ID NOs: 39 and 54).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art includes the following:
	WO 2018/204546 A2 (Prothena Biosciences Ltd.) teaches a humanized anti-tau antibody having a variable light chain region (VL) amino acid sequence that is 97.6% identical to the sequence of instant SEQ ID NO: 12. However, the sequence does not comprise the LCDR1 of SEQ ID NO: 4 or 8, nor the reference teach that the antibody binds p3E A or that it comprises a VH sequence comprising the claimed heavy chain CDR sequences.
	WO 2016/020880 A2 (Novartis AG) discloses an anti-angiopoietin-like 4 (ANGPTL4) protein having a heavy chain sequence that is 95.1% identical to the sequence of instant SEQ ID NO: 37. However, the reference does not teach that the  or that it comprises a light chain sequence of SEQ ID NO: 38 or 52.
	WO 2020/069372 A1 (Elstar Therapeutics, Inc.) discloses an anti-CCR2 antibody having a light chain sequence that is 98.0% identical to the sequence of instant SEQ ID NO: 38. However, the reference does not teach that the sequence comprises the LCDR1 of SEQ ID NO: 4 or 8, nor that the antibody binds p3E A or that it comprises a heavy chain sequence of SEQ ID NO: 37 or 39.
	Janssens J et al. Passive immunotherapy with a novel antibody against 3pE-modified Ab demonstrates potential for enhanced efficacy and favorable safety in combination with BACE inhibitor treatment in plaque-depositing mice. Neurobiology of Disease, 154 (2021), 105365. Post-filing publication encompassing the presently claimed invention.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649